Mr. President, the speakers who have preceded me
at this prestigious rostrum have all unanimously
acknowledged your outstanding intellectual qualities, your
wealth of experience and your intensive knowledge of
international issues which will guarantee a positive outcome
to our work that promises to be very exciting at this time
when we see emerging on the horizon the irreversible
turning of the activities of the Organization towards real,
mutually beneficial, cooperation.
The delegation of the Republic of Zaire, which it is my
honour to head, associates itself with the congratulations and
wishes expressed by other delegations here present and
expresses the hope that your presidency will see the essential
basis laid down for the establishment of this new era of
peace, prosperity, mutual understanding and tolerance that
we all so wish to see.
I should also like to extend my sincere congratulations
to the other members of the Bureau who, I am sure, will
effectively assist you in carrying out your onerous but
inspiring tasks as President.
To your predecessor, His Excellency Mr. Stoyan Ganev,
I should like to pay a particular and well-deserved tribute for
the competence, skill and know-how with which he so
capably guided the work of the General Assembly at its
forty-seventh session.
I should like to express to Mr. Boutros Boutros-Ghali,
the Secretary-General of the Organization, the sincere
expression of our appreciation and our encouragement of his
determination in the search for peaceful solutions to the
many armed conflicts that are devastating the world.
I should also like to welcome to the Organization the
new Member States. They can count on the cooperation and
assistance, both bilateral and multilateral, of the Republic of
Zaire.
Barely three years ago the overwhelming majority of
the inhabitants of this marvelous planet Earth were filled
with the hope of seeing close and multifaceted cooperation
for development among nations.

Although the cold war was blown away by the force of
the wind of perestroika we are obliged to note that this
forty-eighth session of the General Assembly has opened at
a time when we are witnessing the resumption of armed
conflicts in at least three of the five continents which make
up this world.
The collapse of the socialist bloc brought with it only
a moment of calm for we note at present the explosion of
hotbeds of tension and fratricidal wars in the former Union
of Soviet Socialist Republics and the former Yugoslavia, and
we condemn the monstrous, inhuman and horrendous acts of
modern civilization there.
The primary cause of all these wars is religious or
ethnic intolerance and the non-acceptance of political
opinions contrary to those which one believes to be of
immutable and subject to imposition on all. Thus, in Asia
anachronistic situations persist and entire populations are
condemned to wander without any hope of a better
tomorrow.
Nevertheless, my delegation backs the negotiations that
are now taking place between Israel and the Palestine
Liberation Organization (PLO) on the question of Palestine
and urges all the protagonists in this drama to do all in their
power to ensure that these consultations lead to the
conclusion of a peace agreement guaranteeing the right of
each people to exist in internationally recognized territory.
We hail the courage and determination of their
excellencies the Prime Minister of Israel and the President
of the PLO who have recognized autonomy for Gaza and
Jericho and have also committed themselves to put an end
to acts of piracy and sabotage. May their example be
followed by other States involved in this conflict so that a
lasting peace can finally be established in this region and
that we can see genuine cooperation for development.
So too, we reaffirm our full support and our backing
for the efforts made by the two Koreas towards their
peaceful reunification.
We should also like to take advantage of this
opportunity to congratulate the United Nations authorities
which have effectively contributed to the organization of free
and democratic elections in Cambodia.
As regards Africa, this continent too has not been
spared by the situation of semi-war, semi-peace in which
young States must manage bloody conflicts which sorely try
their fragile State structures and their precarious socio-
economic infrastructures. However, the Republic of Zaire is
gratified to see the international community mobilizing to
prevent new conflicts and to find peaceful solutions to those
fratricidal wars which are devastating a good number of
African States.
The plethora of hotbeds of tension and the recourse to
military action, whether for intervention or for pacification,
are likely to wipe out these efforts and to damage the
humanitarian action and the noble objectives of peace and
harmony pursued by the United Nations.
Concerning southern Africa, in particular, Zaire
supports the action being taken by the United Nations in
Mozambique, and urges all the parties to the conflict to
respect the commitments they have undertaken and to work
towards the establishment of lasting peace there.
The positive results that we have seen in South Africa,
where the white minority has agreed to involve the black
majority in the administration of public affairs in a
Transitional Executive Council, are grounds for satisfaction
for all those who have contributed towards them, and for
legitimate pride for Presidents Mandela and De Klerk.
Given these prospects for peace that we can see just
over the horizon, it is our keen hope that there will be
genuine reconciliation within the black community in South
Africa so that a fratricidal war does not break out that would
quite likely support the notions of those who wish to hold
back the advent of a democratic and multi-racial Republic of
South Africa.
I beg the Assembly’s indulgence, since I should like
now to dwell on the case of our neighbour Angola, which
shares with Zaire a frontier over 2,600 kilometres long; in
Angola, the civil war, which is becoming more intense, is
causing considerable loss of life and incalculable material
damage and is threatening the territorial integrity of that
young nation.
The Republic of Zaire, which, since it acceded to
independence, has had to suffer the throes of civil war,
rebellion and many attempts at secession, cannot afford to
support a civil war in Angola. The tragic situation being
experienced by that fraternal nation is of extreme concern to
us, because it is causing us enormous political, economic
and social problems. Zaire is actually a semi-landlocked
country, and the closure of the Benguela railway and the
continuing insecurity right alongside Matadi port, our only
outlet to the sea - as a result of the crossfire between the
Popular Armed Forces for the Liberation of Angola
(FAPLA) and UNITA - are doing my country considerable
Forty-eighth session - 11 October l993 3
economic damage right at a moment when it is no longer
receiving bilateral or multilateral assistance.
In addition to these many economic difficulties, there
has been a massive influx of our Angolan brothers and
sisters, who are finding refuge with Zairian families, to
which they are linked by historical ties of blood. Providing
food, shelter and so on for the refugees is increasing the
difficulties being experienced by the host families, who are
themselves rather disadvantaged.
The international community knows that the Republic
of Zaire right now is going through a period of political
turbulence and is encountering enormous economic and
financial difficulties. In these conditions, where could Zaire
find the additional resources to finance a civil war in
Angola? Taking into account its internal problems, my
country has no interest in promoting the traffic in weapons
of war through Matadi port, given that they could change
hands and fuel a civil war on its own territory.
Moreover, Zaire, which neither makes nor sells arms,
deplores the attitude of those countries whose citizens
manufacture arms and sell them to the belligerents - under
the tolerant gaze of their Governments - and then come and
shed crocodile tears in international forums over the fate of
the victims of this fratricidal war.
The Republic of Zaire, which assisted the Republic of
Angola in its struggle for independence and, through Zaire’s
mediation, facilitated the historic meeting between President
dos Santos and Mr. Savimbi at Gbadolite, is still ready to
seek, with them, ways and means of putting an end to the
Angolan tragedy. This is the spirit in which Zaire welcomed
Mr. Alioune Blondin Beye, the Secretary-General’s Special
Representative, on his visit to Kinshasa last September, and
in which the President of the Republic of Zaire, Marshal
Mobutu Sese Seko, dispatched to his Angolan counterpart an
emissary whose task was to dispel any ambiguity as to
whether there was meddling of any kind by my country in
Angola’s internal affairs.
Lastly, the Republic of Zaire, which has played an
active part at the recent Libreville conference on security
problems in central Africa and will soon sign the non-
aggression pact that was drawn up there, considers itself an
important link in the peace and security of the subregion,
and does not intend to take any action that might sour the
relations of good neighbourliness and cooperation that exist
between our States. Ancient African wisdom tells us that
when your neighbour’s house is on fire, you must help him
put it out in order to stop the wind wafting the flames
towards your own house.
After the political turbulence that Africa experienced
during the first few years of independence, some political
thinkers and players believed, in good faith, that establishing
strong government based on omnipresent and omnipotent
single parties could forge national unity and ensure our
States’ harmonious development. The Republic of Zaire was
no exception to this outline. In fact, for over two decades
now a monolithic political system has been in operation,
with its ups and downs, and has ended up, as a result of its
own internal contradictions, in such deadlock that on
24 April 1990 the President of the Republic, after three
months of consultations of the people, decreed the
dissolution of the single party and proposed the introduction
of a pluralistic political system.
Unfortunately, the enthusiasm that followed gave birth
to a sort of collective outpouring and the frenzied
establishment of political parties, of which there are now
360 for a total population of 40 million or so. In our
concern to make an objective reassessment of our history,
map out our future and ensure national reconciliation, we
held a Sovereign National Conference, which, lasting over
16 months, was the costliest and the longest in Africa.
The Conference raised great hopes but was unable to
achieve all its goals because, from the outset, those behind
it had come to it for two different reasons. For some, the
Conference was the best place to take power along
revolutionary-type lines - dissolving all the existing
institutions and sidelining those in charge of them - while
for others, who championed a reformist type of plan, the
Conference ought rather to be the place for organizing
government through a progressive restructuring of the
institutions. This basic difference caused heightened
passions from the beginning to the end of the Conference,
and the political players ended up more divided than they
had been before.
As the document setting out constitutional provisions
for the transitional period was not taken to its logical
conclusion - it failed to abrogate expressly the Constitution
in force - the country found itself with two basic
constitutional texts. In conditions such as these, it has been
difficult to arrange an equitable sharing of power between
the various transitional institutions, which is why we have an
institutional crisis and a political impasse.
To extricate ourselves from this situation, and on the
initiative of the President of the Republic and the President
of the Supreme Council of the Republic, the delegates of
several political platforms met in caucus to create a new
institutional framework. But the results of the caucus were
again disputed and the entire political class felt the need to
4 General Assembly - Forty-eighth session
resume negotiations. These achieved, inter alia, the
establishment of a new institutional framework, the
unanimous acceptance of a timetable establishing the various
dates for elections in the next 15 months and the adoption by
referendum, within the same period, of a new constitution.
Thus, a referendum will be held in 1994 on the
adoption of the new constitution. There will also be free,
transparent and democratic elections for mandates for the
presidency of the Republic, the Parliament and the regional
and local councils. The presence of an independent national
electoral commission and international observers is planned
to reassure all sides of the proper carrying out of all
electoral operations. Thus, Zaire repeats its request to the
United Nations bodies and countries with a long history of
democracy for substantial help in the implementation of
these important timetables.
I should like here, on behalf of the Government of my
country, to thank Mr. Boutros Boutros-Ghali, the Secretary-
General of our universal Organization, who, at the request of
the President of the Republic, sent one of his closest
assistants, Mr. Lakhdar Brahimi, to Kinshasa to try to gather
the political class of Zaire around the negotiating table. We
extend to him here the deep gratitude of the people of Zaire
for his selflessness and readiness in his attempt to reconcile
the sons and daughters of my country.
In an atmosphere of political crisis and social tension,
the protection of human rights becomes very difficult and is
subject to suspicions. The reestablishment of State authority
and respect for the laws of the land are often identified, at
best, with constraints and, at worst, with arbitrary actions,
while a country cannot become involved in development
projects without order or collective discipline.
Despite the flaws noted in the implementation of human
rights, Zaire has nevertheless made commendable efforts
along those lines by granting full freedom to the press and
authorizing the free exercise of political activities and the
free expression of opinions. It intends to follow up these
moves by cooperating with the specialized agencies of the
United Nations in making more effective those bodies in
Zaire entrusted with ensuring the strict observance of human
rights.
The democratization process is irreversible in Zaire and
no one is contemplating re-establishing the old order. We
all aspire to change and to the establishment of a State of
law. What is important at the present stage of my country’s
development is to know how to implement that change
peacefully. For now, we are asking the international
community and in particular those countries which wrongly
believe that they have received a mandate to administer
Zaire to let the Zairians themselves settle their own
problems, for whenever they are free of foreign interference
they always manage to overcome their antagonisms. We
therefore urge our usual partners to help us to overcome this
crisis instead of dividing us by canonizing some and
rendering others anathema.
The opportunity has thus been offered to certain
countries that call themselves champions of democracy to
support the organization of free and transparent elections in
Zaire rather than to propose undemocratic plans that bring
people to power who do not have the vote of the population,
which alone can confer legitimacy. That, in our view, is the
only way to rein in the excessive ambitions of certain
political leaders who, in their obtrusive declarations in
Kinshasa and the Western capitals, are harming the proper
unfolding of the democratization process.
The international community is certainly unaware of the
dishonourable treatment experienced by Zairians in their
travel to other countries. At present, it is nearly impossible
for a citizen of Zaire to travel to, or opt to reside in, certain
countries of the northern hemisphere, since for his visa is
automatically refused unless he reviles his country and the
legally established authorities. Is it the full enjoyment of
fundamental human freedoms when he cannot reside in a
territory other than his own unless he requests the status of
political refugee? Are the citizens of Zaire treated this way
being punished for their opinions? How can those countries
that practise this policy of exclusion have a precise idea of
what is transpiring in Zaire when they are preventing one
category of my fellow citizens from freely expressing
themselves and championing political ideas that run contrary
to their own?
The political uncertainties that have overshadowed Zaire
for three years have pushed into the background the
economic and social problems of a country in which strikes,
city-wide shutdowns, civil disobedience and looting have
torn asunder the economic fabric and aggravated the
people’s poverty. Zaire - which has seen itself arbitrarily
and vexingly deprived, under the pressure of certain Western
Powers, of access to financial facilities and to bilateral and
multilateral assistance at a time when its people has the
greatest need - hopes that the new era in the offing will
provide an opportunity for all its partners to assist it to
revive its collapsed economy.In this context, my country
very much hopes to resume dialogue with the Bretton
Woods institutions to improve the management of public
finances and to promote the flourishing of free enterprise.
Forty-eighth session - 11 October l993 5
As everyone knows, Zaire is a subcontinent made up of
a mosaic of tribes and ethnic groups which periodically, as
happens throughout the world, have trouble living together.
As we approach major political or electoral stages, tensions
exacerbated by demagogues is transformed into open
conflicts that compel, often in inhuman conditions, some of
our compatriots to abandon their homes.
The Government of the Republic of Zaire cannot
tolerate a situation in which citizens of Zaire find themselves
refugees in their own land. Thus, more specifically
concerning Shaba, it is not correct to speak of "ethnic
cleansing", since the Shaba, like the two Kasai, are not
ethnic groups but the provincial homes of several ethnic
groups. The Government has taken measures to halt all
forced displacements, ensure the security of those who wish
to remain in Shaba, and organize transportation of those who
have opted to leave in humanly acceptable conditions. This
task, like that of the restoration of displaced persons to their
original homes, requires enormous material and financial
means.
In cooperation with the specialized bodies of the United
Nations and non-governmental organizations, the
Government is working to gather all available means in
order to come to the aid of the victims of this tragedy.
Here we should like to welcome the action carried out,
at the request of the President of the Republic, by the
Secretary-General of the United Nations, who sent a
specialized inter-agency team led by Mr. Darko Silovic to
study in the field the ways and means to bring humanitarian
assistance to these disadvantaged peoples. We fervently
hope that the international community will respond
massively and positively to the Secretary-General’s appeal,
and we are grateful in advance for this.
Concerning the ethnic difficulties in North Kivu, it is
important to know that this is an ancient problem born of
colonization, which was then perpetuated by the
transplantation of Rwandese peoples to Zaire and by the
influx of refugees following the ethnic conflicts that
neighbouring country has experienced. Without lingering
over the underlying causes of this conflict, we should like to
inform international opinion that the Government has taken
measures to re-establish calm in the region and to ensure the
security of all parties to the conflict.
An appeal to humanitarian assistance for those peoples
who have lost everything in these sad events is sent out to
the international community, the non-governmental
organizations and Zaire’s customary partners, in light of the
urgency of the situation and the paucity of our means which
do not allow us to cope with it alone.
Before concluding my statement, I should like to take
up a problem which is of the greatest concern to the
international community and to my country in particular:
environmental protection. Zaire, whose considerable
expanse of tropical humid forest gives it the symbolic status
of the planet’s second lung would appreciate the
international community’s acknowledgement of the huge
sacrifices it is making, which are depriving it of incalculable
financial resources.
The preservation of the ozone layer requires that
additional resources be found for the implementation of
Agenda 21 and the conventions dealing with biodiversity.
Thus, my country believes that its commitment not to cut
down various species of trees which it considers the
common heritage of mankind should allow it to benefit from
certain types of compensation which would fill this financial
vacuum or at least this lack of earning power.
Finally, the delegation of the Republic of Zaire joins in
the request made by numerous delegations for a restructuring
of the United Nations system to allow all Member States,
regardless of size, fully to play their role in building a world
of justice, peace and mutually advantageous cooperation.
